Citation Nr: 0708553	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

Current hearing loss is the result of noise exposure during 
service.


CONCLUSION OF LAW

Hearing loss was incurred in service.  38 U.S.C.A. § 1110 
(West 2002)38 C.F.R. § 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, no further assistance is needed to aid the 
veteran in substantiating his claim.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Current hearing loss disability is demonstrated by VA 
outpatient treatment records dated from March to October 
2001, reporting that the veteran had current hearing loss.  
In February 2006, a private physician reported that the 
veteran had "significant hearing loss."  In October 1999, 
the veteran underwent a private audiological examination, 
apparently conducted by a state licensed audiologist.  The 
examination revealed findings that met VA's definition of 
hearing loss.  38 C.F.R. § 3.385 (2006).

An in-service event is shown by the veteran's report of 
significant noise exposure during combat in Vietnam.  His 
participation in combat is confirmed by the fact that he 
received the Combat Infantryman Badge and Purple Heart Medal.  
His report of noise exposure is consistent with the 
circumstances of his service, and is presumed to have 
occurred.  38 U.S.C.A. § 1154(b) (West 2002).  

Competent evidence of a causal connection between current 
hearing loss and the in-service noise exposure was provided 
by the private physician in his February 2006 letter.  After 
reviewing test results, he concluded that the current hearing 
loss was directly related to combat in Viet Nam.  There is no 
competent opinion to the contrary.  Accordingly, all three 
requirements for service connection are satisfied. Service 
connection for hearing loss is granted.




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hearing loss is 
granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


